RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3438-15T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MITCHELL D. YASUK,

     Defendant-Appellant.
____________________________

              Submitted September 12, 2017 – Decided October 13, 2017

              Before Judges Reisner and Gilson.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Indictment No. 09-
              07-1274.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Lee March Grayson, Designated
              Counsel, on the brief).

              Joseph D. Coronato, Ocean County Prosecutor,
              attorney for respondent (Samuel Marzarella,
              Chief Appellate Attorney, of counsel; Shiraz
              Imran Deen, Assistant Prosecutor, of counsel
              and on the brief).

PER CURIAM
     Defendant Mitchell D. Yasuk appeals from a December 21, 2015

order   denying   his   petition   for    post-conviction   relief     (PCR)

following an evidentiary hearing.         We affirm.

                                   I.

     In January 2009, defendant was indicted and charged with two

crimes: second-degree luring, N.J.S.A. 2C:13-6, and fourth-degree

lewdness, N.J.S.A. 2C:14-4(b)(1).         The charges against defendant

arose out of reports by several witnesses that defendant had lured

and attempted to lure a child into his apartment and then exposed

his penis to the child.     Defendant had previously been convicted

of two counts of fourth-degree endangering the welfare of a child,

N.J.S.A. 2C:24-4(a).

     When arrested in 2008, he was living in an apartment that was

part of a three family home.            Tenants in the other apartments

reported that on several occasions defendant attempted to lure

their children into his apartment when he was naked or when his

penis was exposed.

     In July 2009, defendant pled guilty to second-degree luring,

N.J.S.A. 2C:13-6, and third-degree attempting to endanger the

welfare of a child, N.J.S.A. 2C:5-1 and 2C:24-4(a).          In pleading

guilty, defendant testified that in July 2008, he brought a puppy

into his apartment to purposefully lure a child into his apartment

so that he could expose his private parts to the child to arouse

                                    2                                A-3438-15T3
his own sexual desire.            Defendant also admitted that the child had

followed    him       into    the    apartment,      defendant      was   naked,    and

defendant's purpose was to attempt to endanger the morals of the

child.

     At    the    time       of   his    guilty   plea,     defendant     signed    two

supplemental      plea       forms      concerning    additional     questions     for

certain sex offenders.              Those forms expressly informed defendant

that, given the crimes to which he was pleading guilty, he could

be subject to civil commitment following the completion of his

sentence.       Those forms were then reviewed with defendant during

his plea.

     Consistent         with      the    negotiated    plea    agreement,     on    the

conviction for luring defendant was sentenced to six years in

prison with five years of parole ineligibility.                  On the conviction

for attempting to endanger the welfare of a child, he was sentenced

to a concurrent term of five years in prison.                   In accordance with

Megan's Law, N.J.S.A. 2C:7-1 to -11, defendant was also sentenced

to parole supervision for life.

     Defendant did not appeal his conviction or sentence. Instead,

in August 2013, defendant filed this petition for PCR.                       The PCR

court    held    an    evidentiary        hearing     and   heard    testimony     from

defendant and defendant's trial counsel.                    In connection with the

hearing, the PCR court denied defendant's request to present expert

                                             3                                A-3438-15T3
and factual testimony from an attorney on the issue of ineffective

assistance of counsel.

     Following   the   hearing,   the   court   denied   defendant's   PCR

petition and issued a written decision explaining the ruling.          The

PCR judge reviewed defendant's contention that his trial counsel

had been ineffective in failing properly to investigate the case

and in not explaining to defendant that he could be subject to

civil commitment after he served his sentence.

     With regard to the failure to investigate, the court reviewed

two certifications from proposed defense witnesses, but found that

the proffered testimony was not material.        Specifically, the court

found that the two witnesses would have testified about defendant's

physical condition and a dispute concerning rent with the tenants.

The PCR judge found that the proposed testimony concerning the

rent dispute was inadmissible hearsay, and that trial counsel was

aware of defendant's physical conditions.

     Turning to the question of whether defendant was aware of the

possibility of civil commitment, the judge found that defendant

was well aware of that possibility.             Specifically, the judge

pointed out that in the plea forms and during the plea colloquy,

defendant had been informed that he was subject to possible civil

commitment.   The court also found defendant's claim that he was

not aware of the potential for civil commitment to be incredible.

                                   4                             A-3438-15T3
     Turning to the proffer of testimony from the attorney who was

offered as an expert and fact witness, the court found that there

was no reason to allow the testimony because expert testimony was

not necessary and, as to the facts, the expert was only offering

hearsay.

                                 II.

     On    appeal,   defendant   makes   five   arguments,   which    he

articulates as follows:

           POINT I – POST-CONVICTION RELIEF SHOULD BE
           GRANTED   AND   THE   DEFENDANT'S    CONVICTION
           REVERSED BECAUSE TRIAL COUNSEL WAS DEFICIENT
           BY NOT PROVIDING ADVICE TO THE DEFENDANT ABOUT
           THE RISK OF CIVIL COMMITMENT UPON COMPLETION
           OF INCARCERATION, PURSUANT TO THE SEXUALLY
           VIOLENT PREDATOR ACT (SVPA), IN VIOLATION OF
           THE    UNITED    STATES    AND    NEW    JERSEY
           CONSTITUTIONS.

           POINT II – POST-CONVICTION RELIEF SHOULD BE
           GRANTED   AND   THE   DEFENDANT'S   CONVICTION
           REVERSED BECAUSE TRIAL COUNSEL DID NOT CONDUCT
           AN ADEQUATE INVESTIGATION, FAILED TO CONTACT
           KEY DEFENSE WITNESSES AND NEGLECTED TO OBTAIN
           THE DEFENDANT'S MEDICAL RECORDS, WHICH WOULD
           HAVE REVEALED A VIABLE DEFENSE, DUE TO HIS
           MEDICAL PROBLEMS, AND DEMONSTRATED THAT THE
           TENANTS HAD A MOTIVE TO FABRICATE A STORY TO
           AVOID EVICTION.

           POINT III – POST-CONVICTION RELIEF SHOULD BE
           GRANTED   AND   THE  DEFENDANT'S   CONVICTION
           REVERSED    BECAUSE   THE    DEFENDANT    HAS
           DEMONSTRATED A COLORABLE CLAIM OF INNOCENCE
           AND SATISFIED THE SLATER CRITERA.

           POINT IV – THE PCR COURT ERRED BY BARRING
           REBUTTAL TESTIMONY FROM ATTORNEY JOAN VAN PELT

                                   5                           A-3438-15T3
          WHO WAS RETAINED AS AN EXPERT WITNESS FOR THE
          DEFENDANT IN HIS PETITION AND TO WHOM DEFENSE
          COUNSEL ADMITTED THAT NO INVESTIGATION WAS
          CONDUCTED IN PREPARATION FOR TRIAL OR ADVICE
          GIVEN REGARDING THE RISK OF CIVL COMMITMENT
          IF THE PLEA OFFER TO THE ACCUSATION WAS
          ACCEPTED.

          POINT V – THE PCR COURT ERRED BY BARRING EXPERT
          TESTIMONY FROM ATTORNEY VAN PELT ON THE ISSUE
          OF INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL
          BECAUSE SHE POSSESSED SPECIALIZED KNOWLEDGE
          REGARDING POLICY AND TRAINING AT THE PUBLIC
          DEFENDER'S OFFICE PERTAINING TO THE DEFENSE
          OF SEX CRIME CASES AND SVPA THAT WOULD HAVE
          ASSISTED THE TRIER OF FACT TO UNDERSTAND THE
          EVIDENCE

     The record and law do not support any of these arguments.       We

will briefly address each argument.

     A. The Possibility of Civil Commitment

     When defendant pled guilty, he expressly affirmed that he

understood that he could be civilly committed for up to life if,

after a hearing, the court found that defendant was in need of

involuntary civil commitment.   That risk was disclosed both in the

plea forms and in the colloquy with the plea judge.    Moreover, at

the PCR hearing, defendant's trial counsel testified that he

discussed the possibility of civil commitment with defendant and

that defendant affirmed that he understood that possibility.       The

PCR judge found that testimony to be credible.        We discern no

basis to disturb the judge's credibility determination.     See State



                                 6                            A-3438-15T3
v. Nash, 212 N.J. 518, 540 (2013) (recognizing the deference due

to a credibility finding made by a PCR judge after a hearing).

      B. Defendant's Claim That Trial Counsel Was Ineffective

      To establish a claim of ineffective assistance of counsel, a

defendant     must     show     that        counsel    rendered    inadequate

representation and that the deficient performance caused defendant

prejudice.    Strickland v. Washington, 466 U.S. 668, 687, 104 S.

Ct. 2052, 2064, 80 L. Ed. 2d 674, 693 (1984); State v. Fritz, 105
N.J. 42, 52 (1987).      In that regard, a defendant seeking to set

aside a guilty plea must demonstrate that counsel's assistance was

not "within the range of competence demanded of attorneys in

criminal cases," and "that there is a reasonable probability that,

but for counsel's errors, defendant would not have pled guilty and

would have insisted on going to trial."               See State v. DiFrisco,

137 N.J. 434, 457 (1994) (quoting Tollett v. Henderson, 411 U.S.
258, 266, 93 S. Ct. 1602, 1608, 36 L. Ed. 2d 235, 243 (1973), and

Hill v. Lockhart, 474 U.S. 52, 60, 106 S. Ct. 366, 370, 88 L. Ed.
2d 203, 210 (1985)).

      Here, defendant contends that his trial counsel was deficient

for   two   reasons.    First,     he   claims    that   counsel   failed    to

investigate his case.         Second, he claims that counsel failed to

inform him of the possibility of civil commitment. We have already



                                        7                             A-3438-15T3
upheld the PCR judge's finding that defendant was informed of the

possibility of civil commitment and, thus, that claim fails.

     In support of his claim that his trial counsel failed to

investigate the case, defendant submitted affidavits from two

witnesses.   As already summarized, those witnesses claim that they

had spoken to defendant about a rental dispute with the parents

of the child who was the subject of the luring.        The PCR court

correctly found that such testimony would have been inadmissible

hearsay.   N.J.R.E. 801(c).   The witnesses also proposed to testify

about defendant's weak physical condition.       The PCR judge found

that trial counsel was well aware of defendant's limited physical

condition and considered that fact in connection with discussing

the guilty plea with defendant.        That finding is supported by

substantial credible evidence in the record and we find no basis

to disagree with that finding.

     C. Defendant's Request To Withdraw His Guilty Plea

     Defendant also claims that he is innocent and should be

allowed to withdraw his guilty plea.     Courts evaluate four factors

in assessing whether a defendant has demonstrated a valid basis

for withdrawing a guilty plea.        State v. Slater, 198 N.J. 145,

157-58 (2009).     Those factors are (1) whether       defendant has

asserted a colorable claim of innocence; (2) the nature and

strength of defendant's reason for withdrawal; (3) the existence

                                  8                           A-3438-15T3
of a plea bargain; and (4) whether withdrawal would result in

unfair prejudice to the State or unfair advantage to the accused.

Id.     Evaluating those Slater factors in light of the record in

this case, defendant has not established a basis to withdraw his

guilty plea.

      First, defendant has failed to demonstrate a colorable claim

of innocence.    He has pointed to nothing in the record to support

his assertion of innocence. Second, defendant has not demonstrated

that the reasons for his request for withdrawal are strong.                    In

that regard, he relies on his arguments concerning the ineffective

assistance of counsel.       We have already analyzed those arguments

and they do not have merit.         Third, there was a negotiated plea

agreement.      Had defendant gone to trial, he could have been

sentenced to over eleven years in prison.         Under the plea bargain,

he received an aggregate sentence of six years.              Finally,        the

interests of justice do not support vacating defendant's guilty

plea.

      D.    The PCR Court's Decision Not To Allow Testimony
            From A Proposed Attorney Expert Witness

      As already noted, the PCR judge did not allow defendant to

call an attorney as a proposed expert and fact witness.                     That

attorney had interviewed trial counsel and planned to offer expert

testimony    related   to   the   claim   of   ineffective    assistance       of


                                      9                                 A-3438-15T3
counsel.   The attorney also proposed to offer testimony about what

trial counsel had told her.

     The PCR judge did not abuse his discretion in determining

that he did not need to hear from an expert concerning the question

of ineffective assistance of counsel.   N.J.R.E. 702; see State v.

Martini, 160 N.J. 248, 263 (1999) (affirming a PCR court's decision

to not allow expert testimony because it would not assist the

trier of fact), cert. denied, 543 U.S. 1025, 125 S. Ct. 662, 160
L. Ed. 2d 503 (2004).    Moreover, we find no abuse of discretion

in the court's decision not to hear any factual testimony the

expert might have offered because it would not have changed the

result of the PCR decision.

     Affirmed.




                                10                          A-3438-15T3